DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment to the clam languages filed on 8/30/21 has been fully considered and made of record.  Claims 1-3, 11-18-28 are now pending, in that claims 19- 25 is nonelected and requested to be cancelled or taken appropriate actions..
	An OA on the merits of claims 1-3, 11-16, 18, 26-28 as follows:

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   
Abstract should be revised to reflect method invention.

Claim Objections
Claims 1-3, 11-18, 26-28 are objected to because of the following informalities:  
“comprising” (claim 1, line 1) should be: --“comprising steps of”--
The terms or steps such as: “S10:”; “S20:”; “S30:” (in claim 1, line 2, 4, 6 and the same occurrence throughout the claims) should be delete, for clarity of the claims. The use of positive method limitation start of: “--providing; forming; coupling;-- etc.,” is/are suggested.  
Further, the changes above also applied to the rest of the claims as follows:
“the step S30” ( claim 2, line 1; claim 3, line 1should be updated to:--“the providing the pinwork blank”--, to reflect changes suggested above. 
“S21:”claim 3, line 3 should be deleted.

“each manufactured  by the steps S10~30”(claim 26, lines 2) should be fully spelled out instead of merely referring to as “S10~30”.  The Examiner suggests to replace above with:
-- “by steps of: providing a pin workblank, wherein the pin workblank comprises a first surface and a second surface adjacent to each other; performing a fine blanking process for the first surface in a predetermined blanking direction, while burrs forming on the second surface; adjusting a position of the pin workblank, and performing another fine blanking process for the second surface in the predetermined blanking direction, thereby forming a power pin of the power interface, wherein”--. For clarity of the claim 26 and other claims that dependent therefrom.  Appropriate correction is required.

Product by process claims 14-16 appears to be in improper format therefore, it is suggested to rewrite claim 14 in standard independent claim format including all of the limitations of claim 1 instead of merely referring to claim 1.   Also, claims 15 should also rewrite to include base claim 1 and 14, and claim 16 must rewrite to include base claim 1 and 15, respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 11-18, 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The scope of the claims directed to “a method for making a power interface “ as clearly defined in the preamble of the claims (see claim 1, line 1, respectively) and at best only “a power pin” is obtained by the process (see line 7-8) which made process incomplete and/or unclear, since no product or assembly obtain after the end of process  set forth in in the claim (see claim 1, lines 1-8).
The recite: ”thereby forming a power pin of the power interface”(claim 1, lines 7-8) is not positive method limitation the use of:--“ to form a power pin of the interface”--.
“the first surface” (claim 2-3, line 3) should be changed to:--“ the first surface of the pin workblank”--
	“the step of S10~S30” (claim 26 , line 2) is vague and indefinite, since it is unknown as to exactly what being referring to as “ the step of S10~S30”.   It is suggested that fully define the method limitations associated with S10 to S30 in generic terms or phrases (e.g., forming; providing) rather than merely recites “the step of S10~S30 above.   Also, the phrase: ”wherein after  forming” (claim 26, lines 1-2) is incomplete process because a missing of “forming process. . “ in  prior to this.  
	Scope of the base claim 1 directed to a method and claims 14-16 directed to a product which made scope of the above claims unclear. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10720743(to Gu et al) herein after the ‘743. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent’743 recites every aspect limitations of the instant claims.
The ‘743 claims method for manufacturing a power interface, comprising:
	S10: providing a pin workblank, wherein the pin workblank comprises a first surface and a
second surface adjacent to each other;
	S20: performing a fine blanking process for the first surface in a predetermined blanking
direction, while burrs forming on the second surface;
 	S30: adjusting a position of the pin workblank, and performing another fine blanking process
for the second surface in the predetermined blanking direction, thereby forming a power pin of the power interface, while omitting a process of removing the burrs on the second surface (compare claim 1, lines 1-12 of the ‘743).
	As applied to claim 2-3, (compare claim 2-3 of the ‘743, where a round fillet at an edge broadly readable as a chamfer of the instant claim 2).
 	Limitation of claims 14-16 appears to be met by the above since no method limitations found /existed in these product claims.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang (CN103199357). 
	Wang  discloses the claimed method for manufacturing a power interface, comprising:
	providing a pin workblank 6, wherein the pin workblank comprises a first surface and a
second surface adjacent to each other (see Fig. 11, reference 6, dedicts the configuration set forth above);

    PNG
    media_image1.png
    545
    575
    media_image1.png
    Greyscale


	performing a fine blanking process 7 for the first surface in a predetermined blanking
direction (FD) as shown in Fig. 11 above , while burrs forming on the second surface (see Fig. 12result after the  stamping process by 7 on 1st surface);
	adjusting a position of the pin workblank, and performing another fine blanking process
for the second surface in the predetermined blanking direction (see Fig. 12 and further Fig. 13 depicts a further or another blanking process). 
	Recites of “thereby clause” such as” thereby forming a power pin of the power interface, while omitting a process of removing the burrs on the second surface” (see claim 1, lines 7-8).  This is not a claim limitation and has no patentable weight can’t distinguish from the applied reference.
	As applied to claim 18, refer to Figs.  14-15 of the wang, depict solid powe pin 61. 

Claim(s) 14-16  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang (CN103199357). 
	Claims 14-16 are clearly anticipated by the above (note that "a product by process" claim is directed to the product per se, no matter how such a product was made. It has been well established by the courts that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" form or not).   Therefore the above claims 14-16 are met by the Wang l reference.
	
In an alternative claim 1-3, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN103199357).
	If argues that the Wang as advanced above does not teach step of “adjusting a position of the pin workblank, and performing another fine blanking process for the second surface in the predetermined blanking direction.    It would have been an obvious matter of design choice to choose any additional or repeating a process as previously performing (i.e., fine blanking a workblank), since applicant has not disclosed that such process above would solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the repeating blanking as shown in Fig. 12 and further Fig. 13 of the wang.
As applied to claim 13, refer to Fig. 3, reference 100 readable as the broadly claimed C interface, where 1, interconnect with 4 and 5 to form a C shaped configuration.
Limitations of claims 1-3, 18 are also satisfied by the wang.

Response to Arguments
Applicant’s arguments, see “Remarks” pages 1-5, filed 8/30/21, with respect to rejected pending claims have been fully considered and are persuasive.  The previous rejection of elected pending claims 1-3, 11-18, 26-28 has been withdrawn in view of new ground rejection (see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt